GUADAGNO, J.A.D.,
dissenting.
This appeal presents the novel issue of whether a boyfriend who tells his girlfriend to stop hitting her daughter can be found complieit in the mother’s abuse because he did not do more to stop her. Because I believe defendant exercised the minimum degree of care required by N.J.S.A 9:6—8.21(c)(4)(b), in telling the mother to stop, and because the proof was insufficient to establish his knowledge that the mother was inflicting excessive corporal punishment, I respectfully dissent from my colleagues’ decision to affirm the trial court’s finding that defendant abused or neglected his girlfriend’s child.
Some additional facts, not mentioned in the majority opinion, inform my decision. The Division was first notified by Mary’s school on Thursday, March 29, 2012, that the child had a bruise on her lower eye that was covered with makeup. Caseworker Indhira Reyes went to defendant’s home the following day to investigate. Reyes observed the facial bruise and additional bruising on Mary’s arms. Mary, her older brother, and her mother, Yvette, initially advised Reyes that the facial bruise was sustained accidentally when Mary fell while running. When Yvette later admitted to inflicting the arm bruises, Reyes contacted the prosecutor’s office and her Division supervisor, Natalie Orbe. Orbe told Reyes to take the child to a hospital to be examined.
When defendant learned that a caseworker was at his home, he immediately returned from work. Reyes asked him about Mary’s bruises and defendant told her the incident occurred on Monday, March 26, 2012. He said that Yvette hit Mary with her hand and *124he did not like it. He was holding his six-month-old son at the time and walked away so as to not expose the infant.
Reyes then took Mary to the hospital where she was examined, and her arm was x-rayed. The x-rays were negative and she was discharged with a recommendation that ice and liniment be applied for any swelling and Motrin taken for any pain.
Reyes next took Mary to the prosecutor’s office, where she and Yvette were interviewed by Detective Grace Garces. Yvette advised Detective Garces that defendant had told her to leave Mary alone because she could get in trouble for hitting Mary. Yvette also said that when she hit Mary, she was in the bedroom and defendant was in the living room.
After the interview, Garces informed caseworker Reyes that they would not be arresting Yvette. Reyes relayed this information to Orbe and they agreed to place services in the home and not remove Mary. Reyes then informed Yvette that the Division considered her discipline of Mary abuse and would be opening a case for services.
Later that evening, Reyes interviewed defendant a second time, pressing him on precisely what he observed and what he said to Yvette. He again stated that he told the mother “not to get upset or hit like that because she will have problems.” The caseworker specifically asked defendant if he saw the mother use something to hit Mary. He replied that he did not see Yvette use anything to hit the child.
On Monday, April 2, 2012, one week after the incident and three days after supervisor Orbe had determined that it was not necessary to remove the children, a different Division supervisor, Lillian Valentin, reviewed the case with Reyes and called Garces to inquire why Yvette had not been charged criminally. One hour later, Garces called back and said that a warrant would be issued for Yvette’s arrest. Valentin also overruled the decision not to remove the children, and later that day, with their mother in custody, Mary and her ten-year-old brother were removed from *125the home. Defendant was initially allowed to maintain custody of his infant son.
Later that evening, a different caseworker, Melissa Idrovo, questioned Mary about the bruise on her face and, for the first time, she said that defendant had hit her. After conferring with Valentin, Idrovo then added defendant’s six-month-old son1 to the removal, and all three children were placed in foster care.
I repeat these facts as they bear on the severity of Mary’s injuries and illustrate that the Division initially did not perceive them as serious enough to warrant removal of the child. Although Mary was taken to a hospital as a precaution, she was examined and released ninety minutes later when her x-rays were negative. Mary was discharged with instructions to ice the bruises and take over-the-counter ibuprofen. As such, I disagree with the majority’s conclusion that Mary suffered “significant physical injuries that ... required medical intervention.” Ante at 122-23, 160 A.3d. at 117. But for the second-guessing of a different Division supervisor, it appears that Yvette would not have been charged criminally, the children would certainly not have been removed from the home, and defendant would not have even been named in this litigation.
By the time the fact-finding hearing was conducted on June 20, 2012, the Division had abandoned the allegation that defendant had struck Mary and proceeded strictly on a gross negligence, lack-of-supervision theory. As the deputy attorney general stated,
[T]he ease here today is one of physical abuse by the mother and a failure to protect by the father.[I]t’s the Division’s theory that [defendant] failed to take appropriate steps to protect the child as he knew this was going on and did not make efforts to stop it.
Before a finding of abuse or neglect can be entered, there must be proof that the defendant was a “parent or guardian.” N.J.S.A. 9:6-8.21(a) does not distinguish between parent or guardian, but *126defines them collectively as “any natural parent, adoptive parent, resource family parent, stepparent, paramour of a parent, or any person, who has assumed responsibility for the care, custody, or control of a child or upon whom there is a legal duty for such care.”
Defendant was living with Yvette at the time the offense was committed; he had one child with her, and provided support for her children. Although he may be a considered a guardian of Mary, that designation does not alone define the scope of defendant’s duty to protect Mary.
Defendant came to the United States from Mexico twenty-two years ago. He met Yvette in 2010 and began living with her that year. Mary came to this country from El Salvador in May 2011 and had been living with defendant for just nine months when this incident occurred. The trial judge found that defendant was a “father figure ... or at least a responsible adult.” Neither finding, standing alone, is sufficient to establish defendant’s status as Mary’s guardian. However, even if defendant assumed responsibility to care for Mary, a guardian does not necessarily carry the same responsibility to care for and protect a child as a biological parent.
The right of a biological parent “to raise one’s children” has been deemed an “essential ... basic civil right[ ] of man .... ” Stanley v. Illinois, 405 U.S. 645, 651, 92 S.Ct. 1208, 1212, 31 L.Ed.2d 551, 558 (1972) (internal quotation marks omitted). “[T]he custody, care and nurture of the child reside first in the parents, whose primary function and freedom include preparation for obligations the state can neither supply nor hinder.” Id. at 651, 92 S.Ct. at 1212-13, 31 L.Ed.2d at 558-59 (internal quotation marks omitted). New Jersey has recognized that parents play the primary role in rearing their children. In re D.C., 203 N.J. 545, 568, 4 A.3d 1004 (2010); Watkins v. Nelson, 163 N.J. 235, 245, 748 A.2d 558 (2000); In re Guardianship of K.H.O., 161 N.J. 337, 346-47, 736 A.2d 1246 (1999).
*127While the rights and obligations of a parent attach at birth by operation of law, the obligations of a guardian are statutory and therefore subject to a fact-sensitive inquiry. A person engaged in a long-term relationship who has supported and nurtured a paramour’s child for many years will have a different relationship with, and I submit, a different obligation to, a child of a paramour with whom he has recently begun to cohabitate. The majority’s “one size fits all” analysis of defendant’s status as a guardian ignores this concept.
Defendant’s relatively brief, nine-month relationship with Mary was not weighed by the trial judge or considered by the majority. The length and nature of defendant’s relationship as Mary’s guardian must be evaluated under the “minimum degree of care” standard in determining whether defendant’s conduct was willful or wanton and constituted gross negligence. G.S., ante, 157 N.J. at 178, 723 A.2d 612. “Conduct is considered willful or wanton if done with the knowledge that injury is likely to, or probably will, result.” Ibid. “Essentially, the concept of willful and wanton misconduct implies that a person has acted with reckless disregard for the safety of others.” Id. at 179, 723 A.2d 612. Whether a caregiver has failed to exercise the minimum degree of care is decided on a case-by-case basis. Id. at 182, 723 A.2d 612. Given the limited nature of his relationship with Mary, defendant’s attempt to curtail the abuse by telling Yvette to stop or she would get in trouble was reasonable.
More importantly, there was insufficient proof that defendant was aware that Yvette was inflicting excessive corporal punishment. If Yvette’s actions constituted excessive corporal punishment, it was likely because she employed an instrumentality, a spatula,2 to hit the child. Compare P.W.R., ante, 205 N.J. at 36, 11 A.3d 844 (holding that mother’s slap to the face of her teenager as corporal punishment was not excessive and not abuse) with N.J. *128Div. of Youth & Family Servs. v. C.H., 414 N.J.Super. 472, 483, 999 A.2d 501 (App. Div.) (holding that mother’s use of a paddle to discipline five-year-old was excessive corporal punishment and abuse), aff'd on reconsideration, 416 N.J.Super. 414, 5 A.3d 163 (2010), certif. denied, 207 N.J. 188, 23 A.3d 413 (2011). Yet the trial judge never determined that defendant saw Yvette hit Mary with a spatula, and defendant’s denials that he observed any instrumentality are uncontroverted, even after caseworker Reyes questioned him repeatedly on that issue. The majority dismisses this failure of proof as “irrelevant” and suggests that we should “infer” that defendant was aware that Yvette was administering excessive corporal punishment from the sounds of the very hard blows. Ante at 121-22, 160 A.3d at 117. I disagree.
It is not contested that defendant was in another room when Yvette hit Mary, and that he told her to stop. On cross-examination, caseworker Reyes conceded that defendant told her that he only observed Yvette hit Mary with her hand and did not see her with a spatula. The trial judge made no finding, and there is nothing in the record to support the majority’s conclusion that defendant was aware that Yvette’s corporal punishment was excessive.
The majority agrees with the trial court that defendant could have “physically restrained” Yvette when he heard her hitting Mary. I find no precedential or statutory support for this concept, nor will I speculate whether the majority’s suggestion that defendant had an obligation to “set down his baby and intervene” would be made if the genders were reversed and a female defendant holding her six-month-old infant would be required to physically stop her boyfriend from disciplining his biological child. Even assuming that defendant was aware that Yvette was employing excessive corporal punishment, he had only to make reasonable efforts to stop the abuse. G.S., ante, 157 N.J. at 182, 723 A.2d 612.
Relying on New Jersey Division of Youth & Family Services v. F.M., 211 N.J. 420, 48 A.3d 1075 (2012), the majority concludes that defendant was obligated to protect Mary and report the *129abuse. Ante at 120, 160 A.3d at 116.1 find F.M. distinguishable. In F.M., the mother allowed her daughter’s drug-addicted and mentally ill father, who had assaulted the mother in the past, to have access to the child in express violation of court orders and consent agreements. F.M., ante, 211 N.J. at 428, 48 A.3d 1075. The court found that the mother was incapable and unwilling to protect her child from the dangerous father. Id. at 451-52, 48 A.3d 1075. The degree of the abuse in F.M. was not contested, as it is here, and the mother made no effort to protect the child, as defendant did here.
I also disagree with the majority’s conclusion that the record does not support defendant’s claim that Yvette stopped hitting Mary after he spoke to her. Ante at 122, 160 A.3d at 117.Lieensed clinical social worker Rocío Bottero Day noted in his post-interview report that defendant claimed Yvette stopped hitting Mary after he told her to stop:
[Defendant] has been charged with negligence because he did not stop [Yvette] when she hit [Mary], however, he disputes this allegation and says that he did tell her to stop hitting the child and that [Yvette] did stop.
Conversely, there is nothing in the record to support the majority’s inference that Yvette continued to hit Mary after defendant told her to stop. Without clear proof that Yvette continued to hit Mary after defendant warned her to stop, we are left with defendant’s unchallenged statement that his warning was effective in stopping Yvette, and the abuse finding against him cannot stand.
Finally, N.J.S.A. 9:6 — 8.21(c)(4)(b) prohibits “unreasonably inflicting or allowing to be inflicted harm, or substantial risk thereof, including the infliction of excessive corporal punishment[.]” (Emphasis supplied). Thus, to be found culpable in the mother’s abuse, defendant would have had to allow the excessive corporal punishment. Yet, it is undisputed that defendant did not allow the abuse, but intervened by telling the mother to stop hitting the child.
*130Absent proof that defendant was aware that Yvette was inflicting excessive corporal punishment upon Mary and that the abuse continued after his warnings, I am not willing to conclude that he “allowed” the abuse within the meaning of N.J.S.A. 9:6— 8.21(c)(4)(b). I also believe that defendant’s attempt to stop the mother’s abuse was reasonable and did not amount to grossly or wantonly negligent conduct.
For these reasons, I respectfully dissent.

 There is no indication in the record that any consideration was given to the fact that Yvette was breastfeeding the infant when he was removed from the home.


 The caseworker and the majority refer to the object as a spatula but photographs actually depict a slotted spoon.